Exhibit 10.1

[NewPage Holdings Inc. Letterhead]

December [    ], 2014

[Name of Executive]

[Address]

[Address]

 

  RE: Pro Rata Bonus Under Your Employment Agreement

Dear [Name]:

As you are aware, NewPage Holdings Inc. (the “Company”) has agreed to be
acquired by Verso Paper Corp. (“Verso”), pursuant to the terms of the Agreement
and Plan of Merger, dated as of January 3, 2014, by and among Verso, Verso
Merger Sub Inc., an indirect wholly owned subsidiary of Verso (“Merger Sub”) and
the Company (the “Merger Agreement”). At the effective time of the Merger,
Merger Sub will be merged with and into the Company, and the Company will
survive as an indirect wholly owned subsidiary of Verso (the “Merger”).

Your employment will be terminated in connection with the Merger on the Closing
Date (as defined in the Merger Agreement), which is expected to be [January
[    ], 2015], and your termination will be a “Compensated Termination” (as such
term is defined in your Employment Agreement with the Company dated
[            , 20    ] (the “Employment Agreement”)). Accordingly, the Company
will provide you termination payments and benefits in accordance with
Section 6.1 of your Employment Agreement.

In lieu of a pro rata bonus calculated in accordance with Section 6.1(a)(2) of
your Employment Agreement, the Company will pay you a cash amount equal to
$[        ] (which is the amount you would have received under Section 6.1(a)(2)
if your Compensated Termination occurred on December 31, 2014). Such amount will
be paid in accordance with Section 6.1(c) of your Employment Agreement. In the
event that the Closing Date does not occur, this letter agreement will terminate
and be of no force or effect.

Other than as expressly provided for in this letter agreement, the terms of your
Employment Agreement are unchanged. This letter agreement will be governed by
and construed in accordance with the laws of the State of Ohio, without regard
to conflicts of laws. This letter agreement may be executed in counterparts,
each of which shall constitute an original and which together shall constitute a
single instrument.



--------------------------------------------------------------------------------

Please sign below to acknowledge your acceptance of the terms of this letter
agreement and return it to me as soon as possible but no later than December
[    ], 2014.

 

COMPANY: NewPage Corporation By:  

 

Name:   [                    ] Title:   [                    ] Date Signed:
                    , 2014 EXECUTIVE:

 

[                    ] Date Signed:                     , 2014